DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 

    PNG
    media_image1.png
    742
    685
    media_image1.png
    Greyscale

The term “a negative pressure unit” in line 17, claim 1, is a generic place holder that is coupled with the functional language “controlling a pressure of the first chamber by causing a gas to flow from the second chamber to the first chamber” without sufficient structure to perform the recited function.  Paragraph [0039] of the specification defines a negative pressure control unit 50 to include a liquid 
The term “a liquid retaining part” in lines 21-22, claim 1, is a generic place holder that is coupled with the functional language “ allowing a second liquid to be retained and disposed such that the pressure of the second chamber acts on the second liquid” without sufficient structure to perform the recited function.  Paragraph [0040] defines a liquid retaining part 51 as a structure that is able to retain a liquid such as water and is fixed to the support tube 53.  Liquid retaining part 51 is illustrated in Figs. 11 and 12 above. The examiner will interpret the term “a liquid retaining part” as having the structure that is able to retain a liquid such as water including a container, vessel, bag, and equivalent thereof.
The term “a control member having a control hole”, line 25, claim 1, is a generic place holder that is coupled with the functional language “for controlling an inflow of the gas based on a surface tension of the second liquid” without sufficient structure to perform the recited function.  Paragraph [0041] defines a control member 52 as formed to have a plate-like shape with control holes 52 X.  Control member 52 is illustrated in Figs. 11 and 12 above. The examiner is interpreting the term “a control member having a control hole” as having the structure including a plate-like shape with control holes.
The term “an urging member connected to the valve body”, line 9, claim 8, is a generic place holder that is coupled with the functional language “urging the valve body in a direction so as to seal the liquid passage hole” without sufficient structure to perform the recited function.  Paragraph [0077] defines the structure of an urging member 113 as a compression spring, for example.  Urging member 113 is illustrated in Fig. 11 above. The examiner will interpret the term “an urging member connected to the valve body” as having a structure as a spring or an equivalent thereof.  

The term "a pressing member”, in claim 12, is a generic place holder that is coupled with the functional language “pressing the valve body and thereby releasing the sealed state of the control hole realized by the valve body” without sufficient structure to perform the recited function.  Paragraph [0021] states “In the above-described suction discharge unit, the seal releasing member is a pressing member that presses the valve body and thereby releases the sealed state of the control hole realized by the valve body.  According to this configuration, the sealed state of the liquid passage hole of the fixed member can be easily released by operating the valve body using the seal releasing member, which is a pressing member.” Paragraph [0021] does not provide structure for “a pressing member” and the term is not structurally defined further in the specification.  The examiner will interpret the term “a 
The term “a separating member”, in claim 13, is a generic place holder that is coupled with the functional language “separating the valve body from the control hole” without sufficient structure to perform the recited function.  Paragraph [0022] states “In the above-described suction discharge unit, the seal releasing member is a separating member that separates the valve body from the control hole and thereby releases the sealed state of the control hole realized by the valve body.  According to this configuration, the sealed state of the liquid passage hole of the fixed member can be easily released by operating the valve body using the seal releasing member, which is a separating member.” Paragraph [0022] does not provide structure for “a separating member” and the term is not structurally defined further in the specification.  The examiner will interpret the term “a separating member” as “a seal releasing member” (as described above) as having a structure that is: 1) a rod-like shape (114) or 2) a rod shape that extends in an up-down direction with a lower end that is disposed on the upper surface of the valve body 112 (124).
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 12-13, and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “accommodate” is used in claims 4, 15, and 16 and the term “accommodating” is used in claims 5, 17, and 18.  The term “accommodate (d or s)” is used seven (7) times in the specification but is not defined.  The term is unclear and does not distinctly defined the claimed subject matter of the invention.  For example, in claim 4, does the term “accommodate” mean the negative pressure control unit is “configured to create negative pressure in the second chamber”?
Regarding claims 12 and 13, claim 12 includes the claim limitation “the valve body and thereby releasing the sealed state of the control hole realized by the valve body” and claim 13 includes the claim limitation “the valve body from the control hole and thereby releasing the sealed state of the control hole realized by the valve body.” These claim limitations are not accurate based on Figs 11 and 12 above illustrating that the valve  (121 or 112) are adjacent to  liquid passage hole (111x) and not the control hole (52X).  Consequently the valve body is related to releasing the sealed state of the liquid passage hole (111x).  
Claim limitation “pressing member” and “separating member” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding 
Paragraph [0021] states “In the above-described suction discharge unit, the seal releasing member is a pressing member that presses the valve body and thereby releases the sealed state of the control hole realized by the valve body.  According to this configuration, the sealed state of the liquid passage hole of the fixed member can be easily released by operating the valve body using the seal releasing member, which is a pressing member.” Paragraph [0021] does not provide structure for “a pressing member” and the term is not structurally defined further in the specification.  
Paragraph [0022] states “In the above-described suction discharge unit, the seal releasing member is a separating member that separates the valve body from the control hole and thereby releases the sealed state of the control hole realized by the valve body.  According to this configuration, the sealed state of the liquid passage hole of the fixed member can be easily released by operating the valve body using the seal releasing member, which is a separating member.” Paragraph [0022] does not provide structure for “a separating member” and the term is not structurally defined further in the specification.  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Allowable Subject Matter
Claims 1-3, 6-11, 14, 19-20 as interpreted under 112 (f) are allowed.  The negative pressure control unit (50) described in Fig 1 and expanded in Figs 11 and 12 solves the problem that when a subject coughs or sneezes the negative pressure may damage the cellular tissue inside the body of the subject connected to suction discharge device.  The prior art does not include a negative pressure control unit (50) and solves the problem by other means such a pressure blow out valve that releases pressure as described in US 4,767,417 (Column 7, lines 59-65). 
Claims 12 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 5743894, related to a spike port with integrated two way valve access for priming, sampling, aspirating and flushing fluids to and from a blood collection chamber. 
US 4994050 A, related to a float chamber and sleeve for use in a chest drainage device.
US 4963135 A, related to a floatation chamber for use in a chest drainage device.
US 4767417 A, related to a drainage device for collection liquids from a body cavity.
US 20180071440 A1, related to a fluid control device.
US 10143781 B1, related to a tip-tolerant chest drainage container.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924.  The examiner can normally be reached on Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/GREGORY J FEULNER/               Examiner, Art Unit 3781                                                                                                                                                                                         

/NICHOLAS J WEISS/               Supervisory Patent Examiner, Art Unit 3781